Fourth Court of Appeals
                                 San Antonio, Texas
                                       October 28, 2019

                                     No. 04-19-00321-CR

                                      Edward ROCHA,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 187th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2017CR8265
                       Honorable Stephanie R. Boyd, Judge Presiding


                                       ORDER
       Appellant’s motion for an extension of time to file the appellant’s brief is granted. We
order appellant’s counsel, Donald Edwards, to file the brief by November 18, 2019.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2019.


                                                   ___________________________________
                                                   LUZ ESTRADA,
                                                   Chief Deputy Clerk